Citation Nr: 1434127	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  04-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for gastritis.  

3.  Entitlement to an increased evaluation for service-connected left sole callus formation, currently rated as 10 percent disabling, with periods of temporary total disability due to convalescence assigned from August 1, 2007, to January 31, 2008; from October 14, 2008, to February 28, 2009; and from September 30, 2009, to March 31, 2010.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to October 1972. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2002 rating decision and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2008, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In February 2009 and August 2013, the Board remanded the claims for further development, and the matter has been returned to the Board for appellate consideration.  

In addition to the claims currently on appeal, the Veteran also perfected an appeal as to service connection for a psychiatric disorder, which was the subject of the Board's previous remands.  However, during the pendency of the appeal, in a March 2014 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability evaluation.  As this represents a full grant of the benefit sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2013).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in August 2013 the Board remanded this matter for further development.  Review of the claims folder reveals that additional development is necessary prior to adjudication of the claims.

As to the claim for service connection for headaches, the Veteran essentially contends that the onset of his disability was in 1967 or 1968 and he has had symptoms ever since service.  He was afforded an examination in February 2012.  The Veteran reported to the examiner that the onset of his frequent headaches was while he was in Vietnam but that he did not recall headaches until 1967 while in Fort Knox when he was hit in the head with a stretcher and was treated with stitches above his left eye.  The Veteran's assertion of continued headaches since that time was also noted.  Upon examination of the Veteran and review of the records, the examiner noted that at service separation, the Veteran indicated having frequent headaches and that he had been seen by VA for the same headaches for which he was examined.  The examiner noted that the previous neurological VA examinations defined the headaches as migraine headaches that progressed to daily headaches, which was consistent with the findings on evaluation and review of the medical records.  The examiner indicated that the Veteran's headaches noted in September 1960 was accompanied by fever and was not likely the same headache he was complaining about at this time.  

The Board finds that the February 2012 VA examination report is insufficient.  Significantly, the examiner did not provide an opinion as to whether the Veteran's current headaches are related to service.  Although she concluded that his current headaches 
were not the same as the headaches noted in September 1960, the only reasoning appears to be that the Veteran's headache during service was accompanied by fever and the current ones were not.  Additionally, while the examiner acknowledged the Veteran's statement as to having had headaches in service, she failed to discuss this factor in reaching her conclusion that the Veteran's current headaches were not related to service.  Therefore, the Veteran must be afforded another examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

As to the claim of entitlement to service connection for gastritis, the Veteran was afforded a VA examination in September 2013.  In noting a diagnosis of gastritis, the examiner noted that the service treatment records were negative for a diagnosis of gastritis and a 1983 examination report revealed alcoholic gastritis.  He observed that during the appeal there was one episode of gastritis in 2005 with no definitive etiology established, had resolved by 2008 without evidence of recurrence, and was not currently active.  The examiner opined that it was less likely than not that gastritis in 2005 was etiologically related to service due to a lack of medical records showing service symptoms and/or diagnosis of gastritis.  He found that since no etiology of gastritis in 2005 was identified, he could not provide a definite etiology opinion without resorting to speculation as current medical knowledge yielded multiple possible etiologies with none more likely than not the cause of the disability.  

The Board finds that September 2013 VA examination report is not adequate.  The examiner indicated that service treatment records were negative for gastritis; however, an August 1969 service treatment record showed that the Veteran complained of stomach pain.  Additionally, the Veteran has contended that he has had symptoms of gastritis ever since service and the examiner did not discuss this assertion in providing the opinion.   In this regard, the record shows that in August 1978 the Veteran complained of stomach pain, and from November 1978 to December 1978 the Veteran was hospitalized for gastritis.  Discussion of these events would have been helpful in terms of demonstrating the Veteran's contentions of having had problems since service.  Therefore, the Veteran should be provided another examination. 

As to the increased evaluation for left sole callus formation, the record reflects that the Veteran had foot surgery in March 2014.  However, records from this surgery have not been obtained.  On remand, these records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain all records associated with his March 2014 foot surgery.  All attempts to obtain the evidence must be documented in the claims folder.  

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2013).

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current headaches.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that any current headaches had their onset in service, or are otherwise related to the Veteran's military service, to include the entries noted therein and his contentions with respect to onset of symptoms.  The examiner must also consider the Veteran's assertions of continuity of symptoms since service. 

The examiner is cautioned from focusing his/her opinion on the lack of documented evidence.   

The rationale for all opinions expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non- opinion.

3.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current gastritis, or any gastritis diagnosed during the appeal period.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that any current gastritis/gastritis noted during the appeal period had its onset in service, or is otherwise related to the Veteran's military service, to include the entries noted therein and his contentions with respect to onset of symptoms.  The examiner must also consider the Veteran's assertions of continuity of symptoms since service. 

The examiner is cautioned from focusing his/her opinion on the lack of documented evidence.   

The rationale for all opinions expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non- opinion.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



